Brady, J.
The order to show cause was granted upon the averment that the plaintiff’s demand exceeded the amount of the counter-claim interposed by the defendant Colby, a proposition which, on examination of the record, proves to he erroneous. The claims owned and set out by the defendant amount to about $12,000, what he paid for them, and which has misled the plaintiff’s *756counsel, is less, it is true, than the demand, but the defendant is not limited to that sum. He can recoup the amount due without reference to the amount paid for the claims of which it is predicated. The views expressed on that subject in the original opinion must, therefore, be repeated and tne same result declared.
Daniels, J., concurs.